Exhibit 10.32

 

ASSIGNMENT AND NOVATION AGREEMENT

 

THIS ASSIGNMENT AND NOVATION AGREEMENT (this "Assignment and Novation
Agreement") is made as of November 12, 2018 by and among Gregory T. Lucier
("Assignor"), River Road Capital Partners, LLC ("Assignee"), and NuVasive, Inc.
(the "Company").  Capitalized terms used but not defined herein shall have the
meanings assigned to them in the Agreement (as defined below).

 

         WHEREAS, Assignor and the Company are parties to that certain General
Consulting and Services Agreement, effective as of October 16, 2018 (the
“Effective Date”), pursuant to which the Company agreed to retain Assignor to
provide Services to the Company, from and after December 1, 2018 (the
“Agreement”);

 

         WHEREAS, Assignor has not yet commenced providing Services pursuant to
the Agreement and desires to transfer and assign the Agreement to Assignee; and

 

         WHEREAS, the Company is willing to consent to such transfer and
assignment from Assignor to Assignee, subject to and in accordance with the
terms of this Assignment and Novation Agreement.

 

         NOW THEREFORE, in consideration of the mutual covenants herein
contained, the undersigned parties agree for themselves, their successors and
assigns, as follows:

 

1.Assignor hereby assigns, transfers, conveys and delivers to Assignee,
effective as of the Effective Date, all of Assignor's rights and obligations
under the Agreement.

 

2.Assignee hereby accepts such assignment and agrees to assume, effective as of
the Effective Date, all of Assignor's rights, duties and obligations in, to and
under the Agreement.

 

3.Assignor, Assignee and the Company hereby agree that this Assignment and
Novation Agreement shall constitute an assignment and novation of the
obligations of Assignor under the Agreement.  The Company recognizes Assignee as
Assignor's successor in interest in and to all of Assignor's rights, duties and
obligations in, to and under the Agreement.

 

4.Assignee hereby covenants and agrees that it has engaged Assignor to be the
exclusive performer of the Services under the Agreement on behalf of
Assignee.  Further, Assignee and Assignor covenant and agree that all references
in the Agreement to Consultant shall continue to apply to Assignor, and Assignee
shall cause Assignor to do all such things as may be required of Consultant
pursuant to the Agreement.  For the avoidance of doubt, no individual other than
Assignor shall perform the Services under the Agreement.  In the event Assignee
attempts to have an individual other than Assignor perform the Services on
behalf of Assignee, it shall be deemed a willful and repeated failure of
Consultant to satisfactorily perform the Services under the Agreement.

 

5.The parties hereto agree that they will take those actions reasonably
necessary to carry out the matters contemplated by this Assignment and Novation
Agreement or any of its provisions.

 

[Signature page to follow.]

 

 

 

 

 

 

 

 

 




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Assignment and Novation
Agreement.

 

 

Gregory T. Lucier

 

 

 

 

/s/ Gregory T. Lucier

 

 

 

 

 

 

 

 

 

River Road Capital Partners, LLC

 

 

/s/ Gregory T. Lucier

By:  Gregory T. Lucier

Title: Authorized Signatory

 

 

NuVasive, Inc.

 

 

/s/ Nathaniel Sisitsky

By: Nathaniel Sisitsky, Esq.

Title: Senior Vice President, General Counsel

 

 